Citation Nr: 0410286	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability evaluation based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1947 to 
September 1951 and from July 1954 to August 1957.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal from 
an August 2000 rating determination of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

With regard to the veteran's claim for a total disability 
evaluation based upon individual unemployability, the Board notes 
that service connection is in effect for residuals of a cold 
injury to the left foot, rated as 30 percent disabling; residuals 
of a cold injury to the right foot, rated as 30 percent disabling; 
residuals of a cold injury to the left hand, rated as 10 percent 
disabling; and residuals of a cold injury to the right hand, rated 
as 10 percent disabling.  The combined disability evaluation is 70 
percent.  

The Board observes that in an August 2001 outpatient treatment 
note, the veteran was noted to be unemployable as a result of his 
service-connected disability, diabetic neuropathy, and his current 
symptoms.  

At the time of a January 2002 VA examination, the examiner 
indicated that the veteran was an elderly diabetic gentleman.  He 
stated that from a cold injury viewpoint, the examination was 
normal and that he showed minimal if any residuals from what he 
sustained in Korea.  The examiner noted that from this viewpoint 
alone, the veteran was certainly employable.  

In a January 2003 VA outpatient treatment record, the veteran was 
noted to be unable to walk any significant distances due to 
neuropathy and diabetes.  He was also noted to have a known 
history of chronic foot pain due to his service-connected cold 
weather injury.  It was observed that the veteran had limited 
improvement with pain medications. The veteran was found to be 
unable to be employed full time.  

At the time of a July 2003 visit, the veteran was noted to be 
unable to walk any significant distances due to neuropathy and 
diabetes.  He was again noted to have a known history of chronic 
foot pain due to his service-connected cold weather injury.  The 
veteran was found to be unable to be employed on a full-time 
basis.  

The Board notes that the most recent treatment records, received 
subsequent to the January 2002 VA examination, raise a question as 
to the cause of the veteran's neuropathy and whether it is related 
to his service-connected cold injury residuals.  The Board further 
observes that the examiners have found the veteran to be 
unemployable.  The Board is of the opinion that clarification is 
needed as to the etiology of the veteran's neuropathy and whether 
the service-connected cold injury residuals, by themselves, would 
render the veteran unemployable.  

Where the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) is completed.

2.  The RO should schedule the veteran for a VA examination to 
determine the nature and severity of his service-connected 
disabilities.  All necessary tests and studies should be performed 
and all findings must be reported in detail.  The claims folder 
must be made available for review by the examiner.  Following the 
examination, the examiner is requested to render an opinion as to 
etiology of the veteran's current neuropathy and whether it is 
related to his service-connected cold injuries.  The examiner is 
further requested to render an opinion as to whether the veteran 
is unemployable.  If the veteran is deemed to be unemployable, the 
examiner is requested to render an opinion as to the cause of the 
unemployability and whether the veteran would be unemployable 
based solely upon his service-connected disabilities.

3.  Pursuant to 38 C.F.R. § 3.655 (2003), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant pursuing an original, 
reopened or claim for an increase without good cause fails to 
report for examination, the claim will be denied.  This Remand 
serves as notice of the regulation.

4.  Thereafter, the RO should review the claims folder to ensure 
that all of the foregoing requested development has been 
completed.  

In particular, the RO should review the requested examination 
report and required opinions to ensure that they are responsive to 
and in complete compliance with the directives of this remand and 
if they are not, the RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



